White, J.
Appeal from a judgment of the County Court of Tioga County (Callanan, Sr., J.), rendered August 19, 1992, upon a verdict convicting defendant of the crimes of criminal possession of marihuana in the second degree and criminal possession of a weapon in the fourth degree.
We affirm defendant’s judgment of conviction for the following reasons: having withdrawn his motion to suppress physical evidence and having failed to renew the motion in accordance with CPL 710.60 (1), defendant waived his right to the suppression of the physical evidence seized during the search of his home (see, People v Bertolo, 65 NY2d 111, 121; People v Abdullah, 164 AD2d 260; People v Wachtel, 124 AD2d 613, lv denied 69 NY2d 835); that by failing to make his motion to dismiss the indictment upon the claimed denial of the right to a speedy trial in writing, defendant waived this claim (see, People v Lawrence, 64 NY2d 200, 204); that County Court did not err in denying defendant’s request to charge the "jury nullification doctrine” (see, People v Goetz, 73 NY2d 751, 752, cert denied 489 US 1053; People v Fields, 160 AD2d 606, lv denied 76 NY2d 788); that the State may impose criminal sanctions for the possession of marihuana within the privacy of the home (see, People v Shepard, 50 NY2d 640, 646); that defendant’s other contentions lack merit.
Mikoll, J. P., Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed, and matter remitted to the County Court of Tioga County for further proceedings pursuant to CPL 460.50 (5).